Citation Nr: 0928294	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection of the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945.  
The Veteran died in February 2006.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The Veteran's claims file was 
subsequently transferred to the RO in St. Paul, Minnesota.

Procedural history 

In the June 2006 rating decision, service connection was 
denied for the cause of the Veteran's death.  The appellant 
perfected an appeal of that denial.

In September 2008, the Board remanded the claim for further 
development.  In a December 2008 Supplemental Statement of 
the Case (SSOC), the VA Appeals Management Center (AMC) 
continued the previous denial.  The case was returned to the 
Board.  

In March 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2008).  
The requested opinion has been provided and has been 
associated with the Veteran's VA claims folder.  The VHA 
opinion has been provided to the appellant and her 
representative.  The appellant was afforded 60 days to 
provide additional argument or evidence.  In June 2009, the 
appellant indicated that she had no further argument or 
evidence to submit.  In July 2009, the appellant's 
representative presented additional argument. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2006.  His death certificate 
lists the immediate cause of death as coronary artery 
disease/myocardial infarction.  There is no indication that 
an autopsy was performed.

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral postoperative varicose veins, 
evaluated as 60 percent disabling; fragmentation wound of the 
left shoulder, evaluated as zero percent disabling; and a 
right varicocele, evaluated zero percent disabling.

3.  Coronary artery disease/myocardial infarction was not 
present during service or for many years thereafter.

4.  The preponderance of the medical evidence of record is 
against a finding that a service-connected disability caused 
or contributed to the cause of the Veteran's death; and is 
against a finding that the Veteran's cause of death was 
otherwise related to his military service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the Veteran's death.

Stegall concerns

In September 2008, the Board remanded this claim for the VA 
AMC to obtain a medical nexus opinion on whether the 
Veteran's service-connected varicose veins caused or 
aggravated his fatal coronary artery disease/myocardial 
infarction.  In January 2008, a VA physician reviewed the 
Veteran's claims file and in essence rendered an opinion as 
to whether the Veteran's service-connected varicose veins was 
the principal (primary) cause of his death.  That opinion 
will be discussed below.  The VA physician did not render an 
opinion as to the likelihood of the Veteran's varicose veins 
aggravating the coronary artery disease/myocardial 
infarction.  

As is discussed elsewhere in this decision, the Board 
subsequently requested a VHA opinion on whether the Veteran's 
service-connected varicose veins caused or aggravated his 
fatal coronary artery disease/myocardial infarction.  The VHA 
expert rendered an opinion on both causation and aggravation.  
Thus, the Board's remand request has been fully satisfied via 
the VHA opinion.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in a letter sent 
in February 2007, which was specifically intended to address 
the requirements of the VCAA.
	
Certain VCAA notice requirements may attach in the context of 
a cause of death claim.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).   In the context of a claim for DIC benefits, 
section 5103(a) notice must include (1) a statement of the 
disabilities, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  The content of the VCAA letter will 
depend upon the information provided in the claimant's 
application.

In this case, the RO informed the appellant that "[i]n 
support of your claim for DIC, we need evidence showing the 
[V]eteran died in service or medical evidence showing that 
the [V]eteran's service connected conditions cause or 
contributed to his the [V]eteran's death."  See February 1, 
2007 letter, page 1.  Thus, the VCAA letter addressed Hupp 
element (2).  The appellant is claiming that the service-
connected varicose veins caused or contributed his fatal 
coronary artery disease/myocardial infarction.  See her 
August 2006 Notice of Disagreement (NOD) and her April 2007 
VA Form 9.  The appellant is not claiming that a non service-
connected disability caused or contributed to the Veteran's 
fatal coronary artery disease/myocardial infarction.  
Therefore, Hupp element (3) is not relevant to her claim.  

Although the February 2007 letter did not provide a statement 
of the disabilities for which the Veteran was service 
connected at the time of his death, the essential fairness of 
the adjudication was not affected.  The appellant had actual 
knowledge of the fact that the Veteran was service connected 
for bilateral postoperative varicose veins.  See, e.g., her 
August 2006 NOD.  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008), citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

In short, the appellant was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the appellant, in the 
February 2007 VCAA letter the RO asked the appellant to 
identify and send relevant medical evidence.  The RO provided 
the appellant with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated the Veteran for 
disabilities related to the cause of his death.  

Moreover, in the VCAA letter, the appellant was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on her claim.  
[A VA medical opinion was obtained in November 2008, and a 
VHA opinion was obtained in March 2009.]

In the February 2007 VCAA letter, the appellant was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The appellant was also informed that VA make 
reasonable efforts on her behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the VCAA letter, the RO further informed the appellant 
that she should submit any evidence in her possession 
relevant to her claim, as follows:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See the February 1, 2007 VCAA 
letter, page 2.  The VCAA letter thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the appellant that 
she could submit or identify evidence other than what was 
specifically requested by VA.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 2008) [codified 
at 38 C.F.R. § 3.159 (2008)].  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the appellant received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute regarding the 
deceased Veteran.  
As detailed above, the VCAA letters contained information 
which is analogous to elements (2) and (3).  Although the RO 
did not specifically addressed elements (4) and (5) in a VCAA 
letter, element (4), degree of disability, is obviously 
inapplicable to a death claim.  As for element (5), because 
the Board concludes below that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death, any question as to the 
effective date to be assigned is rendered moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
Veteran's service treatment records, private treatment 
records, the Veteran's death certificate, a VA medical 
opinion, and a VHA medical opinion.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  The appellant has retained the services of a 
representative, who has presented argument on her behalf.  
The appellant has not requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. § 1110 (West 2002).  

For certain chronic disorders, to include cardiovascular 
diseases, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - cause of death

VA death benefits are payable if a veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5, 3.312 (2008).

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
See 38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Analysis

Factual background

The Veteran died in February 2006, over 60 years after his 
separation from service.  The Veteran's death certificate 
lists the cause of death as coronary artery 
disease/myocardial infarction.  The death certificate does 
not indicate that an autopsy was performed.

At the time of the Veteran's death, service connection was in 
effect for bilateral postoperative varicose veins, evaluated 
as 60 percent disabling; fragmentation wound of the left 
shoulder, evaluated as zero percent disabling; and a right 
varicocele, evaluated zero percent disabling.

The appellant's contentions

In substance, the appellant asserts that the symptomatology 
of the Veteran's service-connected bilateral varicose veins 
caused or contributed to his fatal coronary artery 
disease/myocardial infarction.  See her August 2006 NOD and 
her April 2007 VA Form 9.  In her NOD, the appellant stated 
that the Veteran's "death is a direct result of blockage 
that formed in his legs and moved through his system due to" 
his service-connected bilateral varicose veins.

The appellant has identified no other possible service-
related cause of the Veteran's death, and the record does not 
remotely suggest that the other service-connected 
disabilities, a fragmentation wound of the left shoulder and 
a right varicocele, have anything to do with the Veteran's 
death.

Discussion

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson, supra.

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), a review of the available 
evidence does not suggest that cardiovascular disease was 
present in service or within the one-year presumptive period 
after service [i.e., by November 1946].  The appellant does 
not so contend.  The Veteran was service connected for 
bilateral postoperative varicose veins.  Therefore, element 
(2) has been met.

With respect to element (3), medical nexus, the appellant has 
advanced two related  contentions: first, that the Veteran's 
fatal coronary artery disease/myocardial infarction was 
caused by his service-connected bilateral varicose veins; and 
second, his service-connected bilateral varicose veins 
contributed to his death.  The Board will address these in 
turn.  

Pursuant to the Board's remand,  the AMC obtained a VA 
medical opinion as to whether the Veteran's bilateral 
varicose veins caused his fatal coronary artery 
disease/myocardial infarction.  In the November 2008 opinion, 
a VA doctor opined that based on a review of the records, the 
Veteran's death was due to acute anteroseptal myocardial 
infarction.  

In addressing whether the Veteran's bilateral varicose veins 
caused the Veteran's death, the November 2008 reviewer noted 
that varicose veins could cause deep venous thrombosis with 
pulmonary embolism.  A pulmonary embolus is a mass of clotted 
blood or air brought via the blood circulation from one 
vessel to the lung, thus obstructing circulation.  See Hayes 
v. Brown, 9 Vet. App. 67, 70 (1996), citing Dorland's 
Illustrated Medical Dictionary 1386 (28th ed. 1994) 
(Dorland's).  
[This appears to be what the appellant was referring to when 
she described a "blockage that formed in his legs and moved 
through his system".]  

The reviewing physician indicated that there was no evidence 
in the record to support death by pulmonary embolus, and that 
there was plenty of evidence to support death due to 
myocardial infarction.  The physician added that the Veteran 
was on anticoagulation with heparin for the first forty-eight 
hours of his terminal hospitalization, making pulmonary 
embolus much less likely.  In other words, the VA reviewer 
indicated that the Veteran's fatal coronary artery 
disease/myocardial infarction was not caused by the bilateral 
varicose veins because there was no evidence of a pulmonary 
embolus caused by the service-connected varicose veins.

In his March 2009 opinion, the VHA expert noted that the 
physical examination of the Veteran by two doctors on the day 
of presentation at the beginning of his terminal 
hospitalization did not reveal any evidence of deep vein 
thrombophlebitis related to varicose veins, and that the 
Veteran was given heparin 5000 units bolus and four aspirins 
following an intravenous heparin drip for 48 hours, which 
made pulmonary embolism much less likely.  The VHA expert 
also indicated that there was no clinical stigma suggestive 
of deep vein thrombophlebitis provoking pulmonary embolism.  
The VHA expert concluded that the Veteran's death was due to 
an extensive myocardial infarction.  Thus, the VA expert 
stated that the Veteran's fatal coronary artery 
disease/myocardial infarction was not caused by the bilateral 
varicose veins because there was no evidence of a pulmonary 
embolus.

Turning to whether the service-connected varicose veins 
contributed to the Veteran's death, the VHA expert opined 
that based on a review of the clinical records, the Veteran's 
bilateral varicose veins had been stable and that the 
varicose veins should not have aggravated the fatal coronary 
artery disease/myocardial infarction.  

In a July 2009 appellant's response brief, the appellant's 
representative argues that the VHA expert's use of the term 
"'[s]hould not have' still leaves room for reasonable doubt 
that it could be possible that the varicose veins aggravated 
the fatal coronary artery diseases/myocardial" infarction.  
See July 2009 appellant's response brief, page 2.  The Board 
disagrees.  

To better understand the VHA expert's language, the Board 
notes the definition of reasonable doubt:  

By reasonable doubt is meant one which exists 
because of an approximate balance of positive and 
negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote 
possibility.

See 38 C.F.R. § 3.102 (2008) (emphasis by the Board).

The VHA opinion is not speculative or inconclusive.  See 
Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].  
On the contrary, the VHA expert provided specific supporting 
reasons for his opinion that the service-connected varicose 
veins did not cause or contribute to the Veteran's demise.  
Use of the term "should not have" does not express a 
substantial doubt or one within the range of probability.  
Rather, the VHA expert indicated that it was not remotely 
likely that the varicose veins caused the fatal myocardial 
infarction.  Put another way, the VHA expert in essence 
indicated that it was less likely than not the Veteran's 
bilateral varicose veins aggravated the fatal coronary artery 
disease/myocardial infarction.  

In short, the medical evidence of record reflects that the 
Veteran's service-connected bilateral postoperative varicose 
veins did not singly or jointly with some other condition 
cause the Veteran's death; did not contribute substantially 
or materially to the Veteran's death; did not combine to 
cause death; and did not aid or lend assistance to the 
production of death under 38 C.F.R. § 3.312(c).

There is no competent medical evidence to the contrary.  The 
appellant has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  She did not do so.  See 
38 U.S.C.A. § 5107(a).

As for the appellant's contention that the Veteran had a 
blockage in his legs due to his varicose veins and that such 
a blockage moved through his system and caused or contributed 
to his death, as has been discussed above, this has been 
discounted by both of the reviewing physicians.  As a person 
without medical training, the appellant is not competent to 
render an opinion on medical matters such as the etiology of 
the coronary artery disease/myocardial infarction.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The appellant's 
statements carry no weight of probative value.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In summary, for reasons stated above the Board concludes that 
a preponderance of the evidence is against the appellant's 
claim as to element (3), medical nexus, and the claim fails 
on that basis.  The benefit sought on appeal, entitlement to 
service connection for the cause of the Veteran's death, is 
accordingly denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


